DETAILED ACTION
Claims status
In the amendment filed on June 15, 2022, claims 3, 9 and 15 have been canceled and claims 1, 2, 4-6, 11 and 16 have been amended.  Therefore, claims 1, 2, 4-8, 10-14, 16 and 17 are currently pending for examination.

Response to Arguments
Applicant's arguments on page 7 regarding rejections under 35 U.S.C 112 (b) are persuasive.
Applicant’s arguments on page 8 regarding 35 U.S.C 112 (f) are NOT persuasive. On page 8, Applicants argued that “A generic placeholder coupled with a function will not invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph when it is preceded by a structural modifier (e.g., "detent mechanism"). … Applicant respectfully submits that the amended claim limitation of "authorization information generation device" is clear about the structural feature thereof because the generic placeholder of "authorization information generation device" is coupled with a function”. 
In response, Examiner respectfully disagrees because the claim recites generic place holder “device” is preceded by “authorization information generation” which is not a structural modifier as argued. It just recites the function to perform but does not modify in any structure to perform the claimed function. Accordingly, the limitation still invokes the 112 (f) interpretation as set forth below.
 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.         
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.    
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 limitation “an authorization information generation device”.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

 Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) in the previous office action are withdrawn because the arguments filed on 6/15/2022 are persuasive (see page 7 last paragraph).

Allowable Subject Matter
Claims 1, 2, 4-8, 10-14, 16 and 17 (renumbered as claims 1-14) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “an authentication number input device including an interface of a vehicle configured to: receive an input from a user; and generate and output input signals corresponding to a manipulation pattern of the interface; a code display device configured to display a code table in an array form including a plurality of code values based on code information on a screen” in combination with  “wherein the authentication number input device includes: a plurality of control keys formed on a steering wheel of the vehicle, and wherein the plurality of control keys includes a volume control key for controlling a volume, a moving control key for changing broadcast channels/songs/files while using an AV (Audio/Video) function, a User Interface (UI) control key for setting a cluster screen mode, and a cruise control key for controlling a cruise speed.”.

Regarding claim 11, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “displaying a code table in an array form including a plurality of code values on a screen; when an interface of the vehicle receiving an input from a user is manipulated, generating input signals corresponding to a manipulation pattern of the corresponding interface” in combination with “wherein the interface includes a plurality of control keys formed on a steering wheel of the vehicle, and wherein the plurality of control keys includes a volume control key for controlling a volume, a moving control key for changing broadcast channels/songs/files while using an AV (Audio/Video) function, a User Interface (UI) control key for setting a cluster screen mode, and a cruise control key for controlling a cruise speed.” .

Regarding claims 2, 4-8, 10, 12-14, 16 and 17, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687